DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 11/24/2020, is acknowledged.  Claims 4-5, 11, and 13 are amended.  Claim 14 is canceled.  No new matter is added.  Claims 1-13 and 15-20 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beaman et al. (US 10611694)(previously cited).
With respect to Claim 1, Beaman teaches an apparatus for and a method of forming an article, the method comprising first and second electrodes being spaced apart opposite each other, a power supply connected to the electrodes, positioning a build material in the area between the electrodes, and applying an electric field between the electrodes causing flash sintering of the build material. (col. 1, ln. 46 to col. 3, ln. 67; col. 5, ln. 1 to col. 8, ln. 28; 1-3 and 12A-B).  Thus, Beaman teaches an apparatus and a method of using such an apparatus with sufficient specificity to anticipate the instant claims.
With respect to Claim 2, Beaman teaches specific embodiments wherein the first electrode is movable and moves over the build material. (col. 3, ln. 5-10, 62-67; col. 9, ln. 12-34; Fig. 12A-B).

With respect to Claim 7, Beaman teaches forming an electric field between the first electrode and the build material and/or second electrode, thus including the build material, and causing flash sintering. (see rejection of Claims 1 and 11; col. 4, ln. 43 to col. 5, ln. 16; col. 6, ln. 39 to col. 7, ln. 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beaman et al. (US 10611694) as applied to Claims 2, and 7, respectively.

With respect to Claim 10, Beaman teaches flash sintering with an electric field between 10 to 1000 V/cm, including specific examples of 10 and 100 V/cm, depending on the particular build material. (col. 5, ln. 1-16; cool. 6, ln. 39-44).  Beaman is silent as to the electric current.  It would have been obvious to one of ordinary skill in the art to, based on the supplied electric field, to supply an appropriate current in order to cause flash sintering of the build material, with a reasonable expectation of success.  Moreover, as Beaman teaches a method and apparatus comprising the same structure and steps, build material, and electric field value, it would necessarily be expected to involve an electric current value falling within the claimed range.  MPEP 2112.01. 

Claim 3-5, 11-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beaman et al. (US 10611694) as applied to Claim 1 above (with respect to Claims 3-5), in view of Allen et al. (US 2009/0016924)(previously cited).
With respect to Claim 3, Beaman teaches an apparatus comprising a first electrode which is movable (see rejection of Claims 1-2 and 11-12 above; Fig. 12A-B; col. 3, ln. 5-10, 62-67); however, the reference is silent as to a first electrode comprising a stylus.

It would have been obvious to one of ordinary skill in the art to modify the first movable electrode of Beaman, to comprise a movable stylus electrode, as taught by Allen, in order to sinter more complex geometrical designs in the build material layer(s).
With respect to Claims 4-5, 11, and 13, Beaman teaches an apparatus for and a method of forming an article, the method comprising first and second electrodes being spaced apart opposite each other, a power supply connected to the electrodes, positioning a build material in the area between the electrodes, and applying an electric field between the electrodes causing flash sintering of the build material. (col. 1, ln. 46 to col. 3, ln. 67; col. 5, ln. 1 to col. 8, ln. 28; 1-3 and 12A-B).  Beaman teaches wherein the build material is a ceramic powder and does not specifically teach a method or apparatus comprising a metallic build material; however, the reference teaches that additive manufacturing sintering of metal is both known and generally poses less difficulties than the same process comprising a ceramic build material. (col. 1, ln. 15-41).  Thus, one of ordinary skill in the art would expect that a method and apparatus capable of flash sintering a ceramic powder would also be capable of flash sintering, given appropriate variation in the particular parameters such as electric field.
Allen teaches a method and apparatus for sintering a layer of metal or ceramic nanoparticle (i.e. powder) build material comprising a first substrate electrode and a second movable probe (i.e. stylus) electrode, wherein the probe is movable in order to sinter portions of the build material layer in a desired geometrical pattern. (para. 18-45, 61; Figs. 1-3).
It would have been obvious to one of ordinary skill in the art to substitute the ceramic powder build material in the apparatus and method of Allen, for a metal powder build material, as taught by Allen, in order to flash sinter the build material using first and second electrodes and broaden the range 
With respect to Claim 12, Beaman teaches specific embodiments wherein the first electrode is movable and moves over the build material. (col. 3, ln. 5-10, 62-67; col. 9, ln. 12-34; Fig. 12A-B).
With respect to Claim 15-17, Beaman teaches applying additional build material after said flash sintering and performing another flash sintering process resulting in multiple layers of materials flash sintered by the apparatus which make up a three-dimensional structure. (col. 1, ln. 46-64; col. 3, ln. 10-33; col. 4, ln. 57 to col. 5, ln. 65; Figs. 2-5).
With respect to Claims 18-19, Beaman teaches a distributor for distributing powder build material and at least one motor to move the first and/or second electrodes in a desired direction and with the timing and/or position of the movement based on the pattern being formed in the build material layer. (col. 3, ln. 5-67; col. 9, ln. 12-34).  Thus, it would have been obvious to one of ordinary skill in the art to deposit the build material and/or move the first electrode at variable speeds and/or variable directions in order to carry out the build process as taught by Beaman.  In other words, it would have been obvious to one of ordinary skill in the art to use variable timing in order to coordinate the movement of the build material distributor and the first electrode in order to form a sintered layer with a desired shape with improved uniformity and efficiency.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Beaman et al. (US 10611694) as applied to Claim 1 above in view of Staroselsky et al. (US 2016/0332371)(previously cited).

Staroselsky teaches a method and apparatus for additive manufacturing comprising fusing a powder build material, wherein layers of powder are distributed using a nozzle comprising electronically controlled valves to regulate the feed of powder and obtain a consistent thickness. (para. 3, 34; Fig. 1).  Thus, Staroselsky is deemed to teach a nozzle configured to supply build material at variable speeds by controlling the flow of powder through the regulated valve.
It would have been obvious to one of ordinary skill in the art to modify the apparatus of Beaman to comprise a powder material distributing nozzle configured to supply said material at variable speeds, as taught by Staroselsky, in order to obtain a more consistent thickness powder build material layer.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Beaman et al. (US 10611694) in view of Allen et al. (US 2009/0016924), as applied to Claim 12 above, further in view of McWilliams et al., “Enhanced Sintering Kinetics in Aluminum Alloy Powder Consolidated Using DC Electric fields,” Met. and Mat. Trans. A. 48A (2017) 919-929 (cited on IDS, dated 11/24/2020).
With respect to Claim 20, Beaman teaches flash sintering with an electric field between 10 to 1000 V/cm, including specific examples of 10 and 100 V/cm, depending on the particular build material. (col. 5, ln. 1-16; cool. 6, ln. 39-44).  One of ordinary skill in the art would recognize that the method of Beaman in view of Allen, as combined with respect to claim 11 (see rejection above) and comprising a metal build material, would require an electric field tailored to a metal build material which is likely to differ from that of a ceramic build material.  
McWilliams teaches a method of sintering an aluminum alloy powder with an electric field with an electric field strength of 0-56 V/cm and amperage of 0-3 A. (see abstract).  
.

Response to Arguments
Applicant’s arguments, filed 11/23/2020, with respect to the rejection(s) of claim(s) s 4-5, 11-13, and 15-20 under 35 U.S.C. 102 or 103 have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  Specifically, these claims have been amended to require a metallic material, whereas prior art Beaman teaches a ceramic material.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Beaman in view of Allen, as detailed above.
Applicant's arguments with respect to Claims 1-3 and 6-10 under 35 U.S.C 102 or 103 have been fully considered but they are not persuasive.
Applicant argues that Beaman teaches a method and apparatus comprising a ceramic powder material, whereas the claims require a metallic material.  This argument is not found persuasive.
While claims 4-5 and 11 have been amended to require a metallic material, claims 1-3 and 6-10 do not require a metallic material.  As a result, Applicant’s arguments are not found persuasive and the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JOHN A HEVEY/Primary Examiner, Art Unit 1735